DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application.
Claim 1 is amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the arguments do not apply to Takahashi et al (2015/0326086) being used in the current rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over (3,647,932) (hereinafter “Heller”) and further in view of Takahashi et al (2015/0326086) (hereinafter “Takahashi”).
Regarding claim 1, Heller discloses a stator (see fig.2) of a rotating electric machine (abstract), comprising: a stator core (core L, fig.2) having a plurality of slots (col 3, lines 67-70); a stator coil (1, fig.2) inserted into the plurality of slots (see fig.2, col 3, lines 67-70), wherein the 
Takahashi teaches the two or more conductors (conductors, see fig.7) include: i) a plurality of inclined portions (inclined with turn 52, see fig.7) each varying in axial height (height of inclined portion with bent 52, see fig.7), and ii) a radial bent portion (52, see fig.7) that is provided in a middle of the plurality of inclined portions (bent portion 52 at the middle of conductor, see fig.7) and that is radially adjacent  to the plurality of inclined portions of another adjacent of the two or more conductors (plurality of adjacent conductors with inclined portions, see fig.7). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the stator of Heller to include the conducting coil of Takahashi to provide the advantage of preventing puncture of the insulating coats of the electric wire thereby avoiding electrical contact between the plurality of the electric wires.
Regarding claim 2, Heller and Takahashi disclose the stator according to claim 1, wherein opposite sides of the parallelogram are parallel to one another (Heller line across parallelogram are parallel as shown, fig.2).
Regarding claim 4, Heller and Takahashi disclose a rotating electric machine comprising the stator of a rotating electric machine according to claim 1 (Heller col 3, line 34).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (3,647,932) (hereinafter “Heller”) in view of Takahashi et al (2015/0326086) and further in view of Sakaue et al (2016/0056679) (hereinafter “Sakaue”).
Regarding claim 3, Heller and Takahashi disclose the stator according to claim 1, wherein each of the two or more conductors are formed by a wire (Heller col 3, line 33) that includes bent portions (Heller see fig.2), the bent portions bending back from an outer diameter (Heller outer side of the coil 31, 32, fig.2) of the wire to an inner diameter of the wire (Heller center of coil as shown in fig.2), however Heller and Takahashi does not disclose bending from the inner diameter of the wire to the outer diameter of the wire while shifting in a radial direction by a width corresponding to the diameter of the wire. 
Sakaue teaches bending from the inner diameter of the wire to the outer diameter of the wire while shifting in a radial direction ([0009]) by a width ([0009]) corresponding to the diameter of the wire ([0009]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the stator of Heller and Takahashi to include the conducting coil of Sakaue to provide the advantage of preventing cross coupling of current in conduction coils of the stator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/BART ILIYA/Examiner, Art Unit 2839                  

/KEVIN J COMBER/Primary Examiner, Art Unit 2839